Citation Nr: 1516455	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than May 13, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1971 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD, and assigned an effective date of December 18, 2009.  The Veteran expressed disagreement with the effective date assigned.  

In a March 2013 Statement of the Case, the RO Decision Review Officer granted an earlier effective date of the award of service connection for PTSD to May 13, 2009.  In the April 2013 VA Form 9, the Veteran again expressed disagreement with the effective date assigned.  As such, the Board has recharacterized the issue on appeal as listed on the title page. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied service connection for PTSD.  The Veteran did not initiate an appeal to this decision.  

2.  In a March 2008 rating decision, the RO denied service connection for PTSD.  The Veteran did not initiate an appeal to this decision.  

3.  The Veteran filed a claim to reopen service connection for PTSD on May 13, 2009. 



CONCLUSION OF LAW

The criteria for an effective date prior to May 13, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In this case, the Veteran's original claim for service connection for PTSD was granted.  He then appealed the downstream issue of entitlement to an earlier effective date of service connection.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the law with regard to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation.  As will be explained below, the law, and not the facts, is dispositive of the effective dates in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issue of entitlement to an effective date earlier than May 13, 2009, for the award of service connection for PTSD has been adequately developed.  
38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Earlier Effective Date - Laws and Regulations

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2).  

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

Appellate review of a rating decision is initiated by a Notice of Disagreement and perfected by filing a completed Substantive Appeal (VA Form 9) once a Statement of the Case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court held that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014).

Earlier Effective Date - Analysis

The Veteran seeks an effective date prior to May 13, 2009, for the award of service connection for PTSD.  The Veteran contends that the effective date should date back to 2000 when he reports he was first diagnosed with PTSD.  See January 2012 Statements; July 2012 Statement, April 2013 VA Form 9.  Alternatively, the Veteran contends that the effective date should date back to 2003.  See April 2013 VA Form 9.  Additionally, the Veteran's representative contends that the effective date should be February 6, 2004, the date the Veteran filed his original claim for service connection.  

The Board finds that the Veteran submitted a VA Form 21-526 claiming service connection for PTSD on February 6, 2004.  In a July 2005 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the July 2005 rating decision in correspondence dated July 20, 2005.  The Veteran did not file a Notice of Disagreement within one year of notification of the July 2005 rating decision.  The only communication from the Veteran received within one year of the July 2005 rating decision was an April 2006 correspondence in which the Veteran claimed entitlement to an increased rating for a skin condition and service connection for nerve damage and blinding; the Veteran did not reference PTSD or any symptoms associated with PTSD.  As the Veteran did not submit any correspondence expressing disagreement within one year of the rating decision, the July 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.303, 20.1103 (2014).  The Veteran has not raised the issue of CUE with respect to the July 2005 rating decision.  

The Board also finds that the Veteran submitted a VA Form 21-526 to reopen service connection for PTSD on June 13, 2007.  In a March 2008 rating decision, the RO determined that the Veteran did not submit new and material evidence sufficient to reopen his claim of service connection for PTSD.  The Veteran was notified of the March 2008 rating decision in correspondence dated April 16, 2008.  The Veteran did not file a Notice of Disagreement within one year of notification of the March 2008 rating decision.  In fact, the record contains no communication from the Veteran within one year of the April 16, 2008 notification letter.  

The record does contain an April 29, 2009 Report of Contact completed by RO personnel indicating the Veteran contacted the RO to request, pursuant to the Privacy Act, 5 U.S.C.A. § 552a, that a copy of the April 16, 2008 notification letter be sent to his address of record.  The Report of Contact does not indicate that there was a delay in receipt of the April 16, 2008 notification letter, or that the Veteran failed to receive the notification letter at all.  Additionally, there is no indication that the Veteran's address had changed since the mailing of the April 16, 2008 notification letter.  Both the April 29, 2009 Report of Contact, and the May 11, 2009 fulfillment of the Privacy Act request list the same address for the Veteran as reflected in the April 16, 2008 notification letter.  As the Veteran did not submit any correspondence expressing disagreement within one year of the rating decision, and there is no indication the Veteran was not properly notified of the rating decision, the March 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 20.303, 20.1103 (2014).  The Veteran has not raised the issue of CUE with respect to the March 2008 rating decision.  

The Board next finds that the Veteran submitted a VA Form 21-526 to reopen service connection for PTSD on May 13, 2009.  In a December 2009 rating decision, the RO determined that the Veteran did not submit new and material evidence sufficient to reopen his claim of service connection for PTSD.  Following the December 2009 rating decision, the Veteran submitted several statements in which he references symptoms of nightmares, irritability, and depression.  However, the Veteran did not file a Notice of Disagreement; instead, the Veteran twice filed a VA Form 21-526 to reopen service connection for PTSD, first on December 18, 2009, and again on July 25, 2010.  

In a November 2010 rating decision, the RO confirmed the previous denial of reopening of service connection, indicating the Veteran failed to report for a VA examination.  A November 18, 2010 Report of Contact indicates the Veteran contacted the RO requesting that the VA examination be rescheduled.  In April 2011, the Veteran was afforded a VA examination.  In November 2011, the RO granted service connection for PTSD, and assigned an effective date of December 18, 2009, the date the claim to reopen service connection was received. 

The Veteran filed a Notice of Disagreement in January 2012.  In the April 2013 Statement of the Case, the RO Decision Review Officer (DRO) determined that the December 2009 rating decision was not final as the Veteran submitted correspondence within one year indicating his disagreement with the rating decision.  As such, the DRO granted an earlier effective date to May 13, 2009, the date of the claim to reopen after the last final disallowance.  

After a review of all the evidence of record, the Board finds that there was no correspondence received by VA prior to May 13, 2009, that can be construed as an informal claim to reopen service connection for PTSD.  While the April 29, 2009 Report of Contact indicates the Veteran wanted a copy of the April 16, 2008 letter that notified the Veteran of the March 2008 last final disallowance, there is no indication that the Veteran intended to file an informal claim to reopen service connection for PTSD.  As indicated above, an intent to apply for benefits is an essential element of any claim, whether formal or informal, and further, the intent must be communicated in writing.  See Brannon, 12 Vet. App. at 35; Rodriguez v. West, 189 F.3d 1351, 1353  (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  The Board finds the earliest correspondence from the Veteran indicating an intent to file a claim to reopen service connection for PTSD following the March 2008 last final disallowance is the May 13, 2009 VA Form 21-526.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the VA Form 21-526.  

As noted above, the Veteran asserts that the effective date for service connection for PTSD should date back to when he was first diagnosed with PTSD.  In this regard, however, he has offered conflicting dates of an original diagnosis.  In several statements, the Veteran asserts he was diagnosed with PTSD in 2000.  See January 2012 Statements; July 2012 Statement, April 2013 VA Form 9.  In other statements, the Veteran asserts he was first diagnosed with PTSD in 2001.  See February 2004 VA Form 21-526, July 2010 VA Form 21-526.  Further, the Veteran has also asserted he was originally diagnosed with PTSD in 2003.  See December 2009 VA Form 21-526.  Additionally, the Veteran's representative contends that the effective date should date back to the date of the Veteran's original claim of service connection, February 6, 2004.  

The Veteran's various claimed effective dates overlook the fact that the July 2005 and March 2008 rating decisions became final because he did not initiate an appeal.  The effective date for service connection is a legal determination that is dependent upon the law as applied to the undisputed facts regarding the dates of receipt of claim and the date entitlement arose.  As the original claim for service connection for PTSD was denied in the final July 2005 rating decision, and a claim to reopen service connection was denied in the final March 2008 rating decision, "the claim," for the purpose of establishing the effective date for service connection, is the May 2009 claim to reopen service connection.  

As the effective date of the grant of service connection has already been established as the date of claim, VA regulations do not provide for an effective date for the grant of service connection earlier than May 13, 2009.  The Board is bound by the law, including the relevant statutes and regulations discussed above.  The Board does not have authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  There is no earlier date on which a service connection claim, either formal or informal, can be inferred.  The effective date law and regulation provide that either the date of receipt of the claim for compensation or the date entitlement arose, whichever is later, is the proper effective date for the grant of service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Thus, after careful consideration of all the evidence, the Board finds that the earliest possible effective date for service connection for PTSD is May 13, 2009, the date of the claim to reopen service connection.  Based on this finding, the appeal for an effective date earlier than May 13, 2009, for service connection for PTSD must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  In cases such as this, where the law is dispositive and the case is dependent upon undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than May 13, 2009, for the grant of service connection for PTSD is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


